NOT RECOMMENDED FOR PUBLICATION
                                     File Name: 07a0163n.06
                                     Filed: February 28, 2007

                                        Nos. 05-1819, 05-1820, 05-1904

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


Patricia Denhof and Renee LeClear,                             )
                                                               )
         Plaintiffs-Appellants-Cross-Appellees,                )
                                                               )
v.                                                             )    ON APPEAL FROM THE UNITED
                                                               )    STATES DISTRICT COURT FOR THE
City of Grand Rapids,                                          )    WESTERN DISTRICT OF MICHIGAN
                                                               )
         Defendant-Appellee-Cross-Appellant                    )
                                                               )
                                                               )



BEFORE:           Merritt and Batchelder, Circuit Judges, and Gwin, District Judge*

         MERRITT, Circuit Judge. In this employment retaliation case under Title VII and

Michigan state law, plaintiffs-appellants Patricia Denhof and Renee LeClear appeal the District

Court’s order granting the defendant’s alternative motions for judgment as a matter of law under

Rule 50, Fed. R. Civ. P.,1 a new jury trial under Rule 59, Fed. R. Civ. P.2 and for a substantial




         *
          The Honorable James S. Gwin, United States District Judge for the Northern District of Ohio, sitting by
designation.

         1
           Rule 50(a) provides that a court may grant a motion for judgment as a matter of law “if during a trial by jury
a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find
for that party on that issue.”

         2
          Under Rule 59(a), “A new trial may be granted . . . in an action in which there has been a trial by jury for any
of the reasons for which new trials have heretofore been granted in actions at law in the courts of the United States.”
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

common law remittitur of the compensatory damages awarded by the jury.3 Grand Rapids also cross-

appeals six decisions of the district court, primarily related to evidentiary issues and damage

computations. For the reasons discussed below, we reverse the district court’s alternative orders

granting judgment as a matter of law for the defendant and a new jury trial. We affirm the grant of

remittitur. We also affirm the district court’s decisions on each of the defendant’s six cross-appeals.

                                                    I. Background

         This case turns on the separate, but related, claims of two female police officers who were

relieved of their duties after being found psychologically unfit to continue in their jobs. Because the

facts of the case are unique to each plaintiff, we proceed with them in turn.

                                                 A. Patricia Denhof

         Patricia Denhof worked as a police officer for the Grand Rapids, Michigan, Police

Department for 18 years prior to being relieved of her duties in 2002. Her removal from the police

force, like that of her co-plaintiff LeClear, has its roots in a lawsuit filed in January 2001 in Michigan

state court. In that lawsuit, nine female Grand Rapids police officers, including both plaintiffs here,

claimed gender discrimination, retaliation and harassment in connection with their employment.

         In November 2001, the state court held an eight-day hearing on the plaintiffs’ motions to

enjoin ongoing retaliation they claimed they were suffering as a consequence of filing the lawsuit.

Denhof testified at the hearing, claiming that Grand Rapids police officers were behind an attempted


         3
           A trial court may remit a jury award when, after viewing all evidence in the light most favorable to the award
recipient, the court is convinced that the verdict is “clearly excessive, resulted from passion, bias or prejudice; or is so
excessive . . . as to shock the judicial conscience of the court.” Gregory v. Shelby County, 220 F.3d 433, 443 (6th Cir.
2000) (citing Farber v. Massillon Bd. of Educ., 917 F.2d 1391, 1395 (6th Cir. 1990)).

                                                            -2-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

break-in at her home, had followed her as she drove to work and had tapped her home telephone.

She also claimed that her fellow officers had failed to provide back-up on several occasions when

she requested it. After the attempted break-in at her home, Denhof communicated to her supervisor,

Sergeant Potter, that she believed someone from the department was responsible and that she had

taken out and loaded her personal handgun in case there was another break-in attempt. She also told

Potter, “to spread the word, that I will kill anyone who comes into my house.” J.A. at 1779-80. In

her testimony in this case, Denhof clarified that she was referring to individuals who would come

into her house illegally. At the conclusion of the hearing on December 3, the state court denied the

plaintiffs’ request for an injunction. The judge specifically cast doubt on the veracity of all of

Denhof’s allegations and labeled her story of being followed a “gross exaggeration.” J.A. at 2490-

92.

         Ten days after the hearing ended, Grand Rapids Police Chief Harry Dolan sent a letter to Dr.

Glen Peterson, a police psychologist who performed evaluations for the department, asking whether,

in light of the recent revelations, Dr. Peterson recommended that Denhof undergo a fitness for duty

evaluation.4 Dolan expressed concern that Denhof’s testimony revealed emotional instability that

“may cause her to endanger herself or others on the job.” J.A. at 2161. The most pressing issue,

according to Dolan, was the perceived threat that Denhof made to her fellow officers in the statement




         4
           A fitness for duty evaluation is a psychological examination of an active police officer to determine whether
the officer’s mental state is impairing the officer’s ability to perform police duties. Dr. Peterson testified that
approximately 75% of the officers who undergo this type of evaluation are found unfit for duty. Peterson direct, R.515,
29.

                                                          -3-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

to Sergeant Potter.5 In addition to the allegations revealed in her testimony, Dolan also included

information about other incidents involving Denhof that he collected from members of his command

staff following the injunction hearing.

         On January 11, 2002, Dr. Peterson replied by letter, recommending that Denhof undergo a

fitness for duty exam. He agreed with Dolan that Denhof’s testimony raised concerns regarding her

fitness to continue in her police duties. While presumably reserving judgment on Denhof’s fitness

until he examined her in person, Dr. Peterson observed:

         Clearly, the tension between Ofc. Denhof and the department has escalated to such
         a degree that it is difficult to imagine how she could continue to work in this
         environment. In that sense, whether the hostility is generated by her own actions or
         by mean-spirited fellow employees or command staff is almost irrelevant. It is
         something like a marriage gone bad. We can argue for years about whose fault it is,
         but at some point we are best off simply separating, for the good of all persons
         involved.

J.A. at 215. One week later, the department followed up on Dr. Peterson’s recommendation and

ordered Denhof to undergo a fitness for duty examination. In addition, the department confiscated

Denhof’s badge and police-issued firearm and placed her on paid administrative leave pending the

outcome of the evaluation. Denhof followed these orders and met with Dr. Peterson for several

sessions. During these appointments, Dr. Peterson administered a battery of psychological tests and

evaluated Denhof interpersonally.

         On April 2, 2002, Dr. Peterson reported to Chief Dolan that Officer Denhof was unfit for

duty. J.A. at 235-57. He concluded that Denhof suffered from “some kind of emotional instability


         5
          There is no indication that Potter shared Dolan’s perception of Denhof’s statement, since he did not report it
up the chain of command at the time it was made.

                                                          -4-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

. . . that impairs her ability to efficiently perform her duties.” Notably, he stopped short of any

formal diagnosis of Denhof’s mental condition. In her testimony in the present case, Denhof noted

a series of factual errors in Dr. Peterson’s report. See Denhof direct, R. 508, 43-54. Most notably,

Dr. Peterson opined that Denhof’s rough treatment of an armed robbery suspect supported his

conclusion that she had difficulty maintaining her emotions. Denhof testified that she did not assault

the suspect in question, pointing out that she received a commendation from the department for her

role in the suspect’s apprehension.

       Police department and city officials provided Denhof with a copy of Dr. Peterson’s report

in an April 18 meeting. In this meeting, Denhof provided the city with two reports from her personal

doctors, one each from Dr. Lawrence Probes, a psychiatrist, and Dr. Mark Kane, a psychologist. The

reports concluded that Denhof did not present any “evidence of diagnosable or treatable psychiatric

disorder.” See Denhof direct, R. 508, 29. The doctors further agreed that Denhof was fit to return

to work. Id. at 29-32. George Childers, a labor relations officer for the city, told Denhof that he

would forward the reports to Dr. Peterson, but there is no evidence in the record that Peterson ever

received the reports. At this meeting, the city denied a request by Denhof and a union representative

that the city obtain a second opinion. One week later, the city converted Denhof to unpaid leave.

       After the city converted her to unpaid leave, Denhof called Childers and inquired about her

employment status. Childers informed her that, because she had refused treatment, the city was

going to terminate her on May 10. When Denhof protested that no one had recommended she

undergo any type of psychological or psychiatric treatment, Childers relented and said he would look

into the matter.

                                                 -5-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

         The city then arranged a follow-up appointment for Denhof to meet with Dr. Peterson on

May 10 to discuss his suggested course of treatment. Denhof arrived at Dr. Peterson’ s office at the

appointed time accompanied by her attorney. The precise sequence of events that followed is

disputed, but it is apparent that a confrontation ensued and that Dr. Peterson eventually asked Denhof

and her attorney to leave. Denhof testified that her attorney offered to remain in the waiting room

while Denhof met with Dr. Peterson in his office, but Dr. Peterson declined. Dr. Peterson testified

that he could not recall whether such an offer was extended, but admitted he might not have gone

forward with the appointment under those conditions. See Peterson direct, R. 515, 64.

         Dr. Peterson provided a set of treatment recommendations for Denhof in a May 22 letter to

George Childers; Kurt Kimball, the city manager, forwarded the report to Denhof on May 31. J.A.

at 2387-89, 2500. In this second report, Dr. Peterson suggested that Denhof suffered from a

Personality Disorder and recommended that she receive counseling and medication to address it.6

He recommended that Denhof continue to receive treatment from Drs. Probes and Kane, and

suggested a course of treatment involving psychiatric medication. Interestingly, he noted that he had

not seen any documentation from Denhof’s treatment by Drs. Probes and Kane, even though George

Childers had assured Denhof on April 18 that their reports would be forwarded to Dr. Peterson.

         In his May 31 cover letter, City Manager Kimball informed Denhof that in reassessing her

fitness for duty, the city would “only consider treatment options or medical professionals specifically



         6
          Dr. Peterson stopped short of any formal diagnosis in his first report, dated April 2, 2002. In the May 22 letter,
Dr. Peterson supports his assertion that Denhof had a Personality Disorder by citing her allegedly confrontational
behavior at their aborted May 10 appointment. J.A. at 2387.

                                                            -6-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

identified in [Dr. Peterson’s] letter or that are approved in advance by Dr. Peterson.” J.A. at 2500.

Kimball also instructed Denhof to contact George Childers by June 14 to let him know whether or

not she intended to pursue the recommended treatment. If she refused treatment, the city would

schedule a removal hearing.

       Over the first two weeks of June, Denhof followed Kimball’s directive by consulting with

Dr. Kane and Dr. Probes. Denhof testified that she presented both doctors with Dr. Peterson’s

reports and asked them to treat her so she could return to work. In reports dated June 12, the two

doctors took issue with Dr. Peterson’s findings. Specifically, Dr. Kane advised that, in his opinion,

Denhof did not suffer from a Personality Disorder and concluded that she was fit to return to work.

Dr. Kane also offered to assist the city in transitioning Denhof back into the workplace. Dr. Probes,

the psychiatrist, declined to issue Denhof any prescriptions because she did not fit the criteria for

being treated with psychiatric medication.

       Denhof provided both reports to George Childers on June 12. After receiving no response,

she attended a July 9 meeting of the Grand Rapids City Commission and distributed the reports to

all of the commissioners. Finally, on September 20, 2002, more than three months after Denhof

replied to the city’s treatment suggestions, Chief Dolan responded. At the end of a letter primarily

addressing unrelated matters, he wrote, “Based on your refusal to follow the treatment

recommendations of Dr. Glen Peterson . . . and the continuing assertions that you are fit for duty at

this time, our efforts to provide an avenue towards a return to duty have effectively been cut-off.”

J.A. at 2384-85. On cross examination, Dolan testified that he concluded that Denhof was refusing



                                                 -7-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

treatment based on information provided to him by the department’s internal affairs personnel. He

made no mention of having seen the reports by Drs. Probes and Kane.

       Denhof’s status with the city remained in limbo through the commencement of the district

court trial in December 2004. Because her pay was stopped, she was forced to take a series of part-

time jobs as a baggage handler and house cleaner. In 2004, she resumed police work as a part-time

officer in Evart, Michigan, a 90-minute, one-way commute from her home in Grand Rapids. In her

time at the Evart Police Department, she has encountered no on-the-job difficulties and no questions

have arisen regarding her fitness for duty as a police officer.

                                         B. Renee LeClear

       Renee LeClear began work as Grand Rapids police officer in February 1995. In 1998, she

was one of five officers involved in an on-duty shooting, where the criminal suspect died from

gunshot wounds inflicted by the officers. After the shooting, LeClear and the other officers

participated in a critical incident stress debriefing where they were provided with information about

Posttraumatic Stress Disorder, a common affliction among officers involved in fatal shootings.

Some time after this incident, LeClear confided in a fellow officer who had retired as a result of

Posttraumatic Stress Disorder that she was experiencing ongoing stress related to the shooting.

LeClear’s colleague referred her to Dr. Lawrence Probes, a local psychiatrist.

       Dr. Probes and his associate Dr. Mark Kane, a psychologist, treated LeClear for the shooting-

related stress on three occasions in 2000 and 2001. In October 2001, Dr. Probes drafted a report on

LeClear’s mental condition, where he concluded that she presented symptoms “consistent with

Posttraumatic Stress Disorder.” J.A. at 2398-2405. The symptoms identified by Dr. Probes

                                                 -8-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

included: panic attacks, depression, little trust for fellow officers, self-described hypervigilance, and

a feeling that someone was spying on her. To treat these symptoms, Dr. Probes recommended that

LeClear undergo psychotherapy and mentioned that she might benefit from psychotropic medication

at some point in the future. Dr. Probes also noted that

        In spite of her residual symptoms of PTSD, I believe it is safe for Renée to work at
        this time. In particular, I do not think her hypervigilance is of sufficient intensity to
        prevent her from carrying and using a firearm safely and appropriately in the line of
        duty.

J.A. at 2405.

        In January 2001, nine months prior to Dr. Probes’s report, LeClear was one of the nine

female police officers that sued the city in state court claiming gender discrimination, harassment

and retaliation. In early December 2001, around the time of the injunction hearing, Chief Dolan

acquired a copy of Dr. Probes’s report, which had been turned over to the city as part of the state

court discovery process. On December 13, the same day he wrote a similar letter concerning Officer

Denhof, Chief Dolan wrote to Dr. Glen Peterson expressing concern about the information in Dr.

Probes’s report and asking whether a fitness for duty evaluation was warranted. J.A. at 2407-08.

Chief Dolan cited the hypervigilance, emotional instability and feeling of being watched as particular

concerns, but did not raise any issues with LeClear’s on-the-job performance. Notably, he also cited

LeClear’s avoidance of war movies and other depictions of violence as a concern; LeClear testified

that she avoided violent movies and television shows on the recommendation of the mental health

counselors retained by the city after the 1998 shooting incident.




                                                  -9-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

       On December 18, Dr. Peterson replied, recommending that LeClear undergo a fitness for duty

exam. J.A. at 217-19. He wrote that he was confused about the nature of Dr. Probes’s report and

speculated that LeClear herself may have requested an examination of her fitness for duty. Such a

request, according to Dr. Peterson, suggested that LeClear was unsure of her own fitness to serve.

He also commented that Dr. Probes’s report did not conform to established guidelines for fitness for

duty evaluations. In view of Dr. Probes’s comments regarding Posttraumatic Stress Disorder, Dr.

Peterson also “strongly” recommended that LeClear be immediately referred to Dr. Mike Comer, a

Posttraumatic Stress Disorder specialist. Chief Dolan apparently declined to follow this portion of

Dr. Peterson’s recommendation, but decided to proceed with the fitness examination.

       On January 18, 2002, a full month after Dr. Peterson’s letter, the police department relieved

LeClear of her duties and confiscated her badge and firearm; they also ordered LeClear to see Dr.

Peterson for a fitness for duty evaluation. The city placed LeClear on paid administrative leave

pending the outcome of the evaluation.

       After several consultations with LeClear, Dr. Peterson wrote Chief Dolan on March 14 to

advise Dolan that he found LeClear unfit for duty. J.A. at 2414-26. Dr. Peterson concluded that

while he did not believe LeClear suffered from Posttraumatic Stress Disorder, “it was difficult for

me (Peterson) to imagine how she could ever return to work at the department.” J.A. at 2425. Dr.

Peterson stated that, in his opinion, LeClear’s symptoms were more accurately characterized as a

Personality Disorder. Treating Personality Disorders is quite difficult, according to Dr. Peterson,

as medications and individual psychotherapy are usually ineffective. Pursuant to Dr. Peterson’s

recommendation, LeClear was switched to unpaid leave in early April.

                                               -10-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

       On April 22, LeClear received a letter from Margaret McCrystal, a labor relations official for

the city, advising her that if she did not elect to use her accrued sick leave, she would be

involuntarily separated from employment on May 1, 2002. J.A. at 2430. McCrystal noted that

LeClear had advised the city that she was under the care of her own doctors and invited LeClear to

submit reports from them for consideration by the city physician. LeClear testified that she

submitted reports from Drs. Probes and Kane, who both found her fit for duty, around this time.

       On May 1, McCrystal wrote to LeClear again, informing her that City Manager Kimball had

taken the matter of LeClear’s involuntary separation under advisement, and as a result, LeClear

would not be separated at that time. J.A. at 2432. On May 3, Kimball wrote LeClear that since she

had not been provided any treatment options, he had arranged for her to meet with Dr. Peterson on

May 10 to discuss his recommendations. J.A. at 2434. He noted that he and Chief Dolan hoped that

LeClear would avail herself of Peterson’s suggested treatment and that, after successful treatment,

the city would consider reinstating her.

        LeClear’s May 10 appointment was later in the day than plaintiff Denhof’s appointment, and

LeClear similarly showed up for the meeting accompanied by her attorney. Apparently weary from

the earlier confrontation, Dr. Peterson cracked the door to his office just wide enough to tell LeClear

that he did not have any treatment recommendations for her and that her appointment had been

cancelled. Three weeks later, LeClear received Dr. Peterson’s treatment suggestions in writing. J.A.

at 2438-39, 2441. In his report, Dr. Peterson reiterated his diagnosis of a Personality Disorder, and

indicated that, contrary to his comment in the previous report, he had recently read an article

indicating that individual psychotherapy was the treatment of choice for persons with Personality

                                                 -11-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

Disorder. Consequently, Dr. Peterson recommended LeClear participate in group and individual

therapy sessions. He also commented that “it [is] important for her to stay connected with Dr.

Probes and Dr. Kane” and recommended several additional therapists if LeClear decided to make

a switch. In the cover letter accompanying Dr. Peterson’s report, Kimball instructed LeClear to

inform the city by June 14 as to whether she had accepted the treatment recommendations.

       LeClear proceeded in the same fashion as Denhof, consulting with her personal psychologist,

Dr. Kane. After these consultations, Dr. Kane reported to the city on June 12 that “Officer LeClear

currently is very stable and not dealing with any clinically diagnosable mental health disorders.” J.A.

at 2443-47. In reaching this conclusion, he specifically disputed Dr. Peterson’s diagnosis of a

Personality Disorder. He noted that the stresses in LeClear’s life were primarily associated with her

ongoing litigation with the city, and that absent this stressor, she would not require any psychological

counseling. In light of these findings, Dr. Kane states that LeClear was fit to return to work at the

police department and offered his assistance in easing her back into the police force. The city never

responded to Dr. Kane’s report.

       Like Officer Denhof, the city refused to provide references when LeClear subsequently

sought outside employment. At the time of trial, she had recently resumed police work, as a part-

time officer in Evart, Michigan. There is no evidence of any performance problems in her new role,

nor any record of questions regarding her fitness to serve.

                                             II. Analysis

       This matter was tried before a jury in the Western District of Michigan beginning November

29, 2004. After a two-week trial, the jury returned a verdict for the plaintiffs, awarding each of them

                                                 -12-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

$1 million in compensatory damages, plus back pay and front pay. In early May 2005, the court

granted 1) the city’s post-verdict motion for judgment as a matter of law, and alternatively its

motions for 2) a new trial on the grounds that the verdict was against the weight of the evidence and

3) remittitur. J.A. at 136-56.

         We will begin by reviewing the substantive law of Title VII employment retaliation claims.

Then, we will move to the standards for judgments as a matter of law and motions for a new trial and

the accompanying standards of review employed by appellate courts. Finally, we will address the

remittitur decision as well as the defendant’s cross-appeals.

                                  A. Employment Retaliation Framework

         Employment retaliation claims may be proven by direct evidence of a retaliatory motive7 or

through the McDonnell-Douglas burden shifting framework. Abbott v. Crown Motor Co., 348 F.3d

537, 542 (6th Cir. 2003). To establish a case under the burden shifting method, a plaintiff must

show: 1) she engaged in a protected activity, 2) the employer was aware of the protected activity, 3)

she suffered an adverse employment action and 4) there is a causal connection between the protected

activity and the adverse employment action. Singfield v. Akron Metro. Hous. Auth., 389 F.3d 555,

563 (6th Cir. 2004).

         If the plaintiff establishes this prima facie case, the burden shifts to the defendant to provide

a legitimate, non-discriminatory reason for the challenged action. Id. If the defendant satisfies this

burden, the plaintiff must show by a preponderance of the evidence that the defendant’s stated reason


         7
            The district court held that plaintiffs had failed to present any direct evidence of retaliatory motive and the
plaintiffs do not challenge that finding on appeal.

                                                          -13-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

1) has no basis in fact, 2) did not actually motivate the adverse action or 3) was insufficient to

motivate the adverse action. Id. at 564. Where the employer took the adverse employment action

in the honest belief of information provided by a third party, the plaintiff cannot win by showing that

the information was mistaken or incorrect. Smith v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir.

1998) (citing Kariotis v. Navistar Int’l Trans. Corp., 131 F.3d 672, 676 (7th Cir. 1997)). To prevail,

the plaintiff must show that the employer’s reliance on the outside opinion was unreasonable. Id.

In its opinion, the district court casts doubt on the plaintiffs’ proof of a causal connection,8 but rests

its holding on the plaintiffs’ inability to show pretext in light of the Smith “honest belief” rule.

                            B. Judgment as a Matter of Law/New Trial Motion

        A district court should grant a judgment as a matter of law where “there is no legally

sufficient evidentiary basis for a reasonable jury to find for that party on that issue.” Fed. R. Civ. P.

50(a). In conducting such an analysis, the evidence must be construed in the light most favorable

to the non-moving party. Ratliff v. Wellington Exempted Vill. Sch. Bd. of Educ., 820 F.2d 792, 795

(6th Cir. 1987). We review a grant of judgment as a matter of law de novo.

        A motion for a new trial may be granted if a court determines that the verdict is clearly

against the weight of the evidence. J. C. Wyckoff & Assoc. v. Standard Fire Ins. Co., 936 F.2d 1474,

1487 (6th Cir. 1991). The district court’s grant of a motion for a new trial is reviewed for an abuse

of discretion. Since granting a judgment as a matter of law is governed by a higher showing and

overturning such a grant by a more rigorous standard of review, and in this case we are reversing



        8
            The city did not contest the plaintiffs’ proof on the first three prima facie elements.

                                                            -14-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

both the judgment as a matter of law and the grant of a new trial, our discussion will focus on the

motion for new trial. By extension, this analysis applies to reverse the judgment as a matter of law

as well.

       In considering a motion for a new trial on the ground that the verdict is against the weight

of the evidence, the court is not to set aside the verdict simply because it believes that another

outcome is more justified. TCP Indus., Inc. v. Uniroyal, Inc., 661 F.2d 542, 546 (6th Cir. 1981).

The court is to accept the jury’s verdict “if it is one which reasonably could have been reached.”

Duncan v. Duncan, 377 F.2d 49, 52 (6th Cir. 1967). Trial courts have relatively wide latitude to

grant new trial motions under the abuse of discretion standard, but this court has held:

       Where no undesirable or pernicious element has occurred or been introduced into the
       trial and the trial judge nonetheless grants a new trial on the ground that the verdict
       was against the weight of the evidence, the trial judge in negating the jury's verdict
       has, to some extent at least, substituted his judgment of the facts and the credibility
       of the witnesses for that of the jury. Such an action effects a denigration of the jury
       system and to the extent that new trials are granted the judge takes over, if he does
       not usurp, the prime function of the jury as the trier of the facts. It then becomes the
       duty of the appellate tribunal to exercise a closer degree of scrutiny and supervision
       than is the case where a new trial is granted because of some undesirable or
       pernicious influence obtruding into the trial. Such a close scrutiny is required in
       order to protect the litigants' right to jury trial.

Id. at 54 (quoting Lind v. Schenley Indus., Inc., 278 F.2d 79, 90 (3d Cir. 1960) (en banc)). To put

it more succinctly, this court will overturn a grant of a motion for a new trial on the basis that the

verdict was against the weight of the evidence where it is clear that the jury verdict was reasonable.

       This court cited the heightened standard of review from Duncan in overturning a grant of a

new trial where “the case came down to a question of who the jury believed.” Holmes v. City of

Massillon,78 F.3d 1041, 1048 (6th Cir. 1996). In Holmes, the plaintiff sued the city for injuries she

                                                -15-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

sustained when a police officer exercised excessive force in booking her into the city jail. Id. at

1043. Because of a lack of physical evidence, such as bruising or other physical injuries, the

outcome at trial turned on whose account of the booking the jury believed, the plaintiff or the police

officer. The district court granted a motion for a new trial following a jury verdict for the plaintiff

and this court reversed, finding that it was not unreasonable for the jury to believe the plaintiff’s

testimony and conclude that the officer used excessive force. Id. at 1048.

         In this case, the district court held that the evidence could only support a finding that Chief

Dolan (and by extension the city government) reasonably relied on Dr. Peterson’s opinion that the

plaintiffs were unfit for duty and could not support a finding that Dolan’s reliance on Peterson was

unreasonable.9 We disagree and hold that a reasonable juror could have concluded that Dolan’s

reliance on Dr. Peterson’s opinion was unreasonable in light of Dr. Peterson’s actions and the

broader actions by city officials. The jury was explicitly instructed on the Smith “honest belief”

standard and there is no reason to suspect that they ignored it or misconstrued it while deliberating.




9
 The district court also expressed some doubt whether the plaintiffs satisfied the causal connection prong of the prima
facie test, but we believe that the plaintiffs met this burden. On several occasions, this court has held that the temporal
proximity between a plaintiff’s protected activity and the adverse employment action can satisfy the causal connection
requirement. See DiCarlo v.Potter, 358 F.3d 408 (6th Cir. 2004) (holding a 21-day period between the plaintiff’s Equal
Employment Opportunity complaint and his termination sufficient to establish a causal connection); Singfield v. Akron
Metro. Hous. Auth., 389 F.3d 555 (6th Cir. 2004) (holding a period of three months between the plaintiff’s discrimination
charge and his termination sufficient to establish a causal connection).
          Here, the lapse in time between the plaintiffs’ testimony at the injunction hearing and the commencement of
the retaliatory conduct fits easily within the time-frames that have sufficed to establish causal connection in earlier cases.
Further, contemporaneous evidence, including the implication in Dr. Peterson’s January 11 letter regarding Denhof that
he had already made up his mind regarding her fitness to serve (e.g., “[I]t is difficult to imagine how she could continue
working in this environment.”), corroborate the inference raised by the timing of the city’s actions.

                                                            -16-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

In our view, the plaintiffs presented significant evidence that the city’s actions were taken in

retaliation for filing the state lawsuit.

        In his January 11, 2002, letter recommending a fitness for duty examination for Patricia

Denhof, Dr. Peterson employed language that, at a minimum, suggested his opinion had already been

formed. For instance, he noted that in view of the tension between Denhof and the department, “it

is difficult to imagine how she could continue to work in this environment.” J.A. at 2394. Further,

he indicated that it did not matter where the fault lay, opining that the relationship required a divorce

like “a marriage gone bad.” Id. This language should have signaled to Chief Dolan, and indeed any

reasonable recipient, that Dr. Peterson was predisposed to finding Denhof unfit for duty. Indeed,

after comments like this, it is hard to see any possibility that Dr. Peterson’s examination would yield

a result other than finding that Denhof should be separated from the police force. Instead, when

Dolan was confronted with a psychologist who had already formed his opinion before examining the

patient, he asked that doctor to proceed with the examination. In doing so, he forfeited the protection

of the honest belief rule, because the jury could have easily concluded that his reliance on a doctor

who had already made up his mind did not qualify as reasonable reliance.

        Chief Dolan’s decision to wait to suspend the plaintiffs until two months after the injunction

hearing raises concern about the sincerity of his belief that the plaintiffs posed a danger to

themselves or others. As the district court notes in its opinion, J.A. at 148, the time lag alone was

ambiguous. Indeed, if Dolan had acted immediately after the plaintiffs’ testimony, they might argue

that the swift action was evidence of a retaliatory motive.



                                                  -17-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

        Here, however, the lag combined with the testimony of Chief Dolan and Officer Scott Hillyer

provided the jury a basis for concluding that the lag was evidence of the city’s retaliatory motive.

Chief Dolan testified that, in early December, he believed Denhof was a danger to herself and others,

but for six more weeks, he allowed this “dangerous” officer to patrol the streets of Grand Rapids.

When pressed for an explanation of why he waited until January 18 to place Denhof on paid leave,

Dolan responded, “I believe that the course of action I took was deliberate and appropriate for all the

information and the situation I was dealing with, and that's my response, sir.”10 See Dolan cross,

R.513, 22-23. Dolan’s lack of an explanation is even more suspect when viewed in conjunction with

Officer Scott Hillyer’s assertion that prior department practice had been to suspend officers

immediately when concern arose that they might be a danger to themselves or others. See Hillyer

direct, R.506, 69-70. The jury could have easily concluded on the basis of the time lag and the

chief’s departure from past department practice that something other than concern about the

plaintiffs’ fitness, namely retaliation, was motivating Dolan’s actions.

        Dolan’s motives were also called into question by his lack of response to Dr. Peterson’s

recommendation that he immediately refer LeClear for therapy for Posttraumatic Stress Disorder.

In his December 18, 2001, letter recommending that LeClear be referred for a fitness for duty

examination, Dr. Peterson “strongly” recommended that LeClear be immediately referred to Dr.

Mike Comer in Kalamazoo, Michigan, a specialist in treating Posttraumatic Stress Disorder. J.A.

at 219. LeClear testified (LeClear direct, R.509, 14) and Dolan confirmed (Dolan cross, R.514, 71-


        10
           Dolan waited a similar amount time before suspending LeClear and, as was the case for Denhof, he could
provide no explanation for why he elected to wait.

                                                      -18-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

72) that he did not follow this aspect of Dr. Peterson’s advice. Dolan’s failure to do so undermined

two aspects of his testimony. First, he testified repeatedly that his primary concern in this episode

was his officers’ well-being and that he wanted to enable them to receive treatment so they could

return to work. Second, he testified that his decisions throughout this process were driven by his

reliance on Dr. Peterson’s recommendations. Given his inaction in referring LeClear for immediate

treatment, the jury could have reasonably concluded that Dolan’s actions were inconsistent with his

professed motivations.

       Dr. Peterson’s behavior at the plaintiffs’ appointments to discuss treatment options provided

the jury one more reason to conclude that relying on his advice was somewhat less than reasonable.

The exact sequence of events on May 10, 2002, is disputed, but if the jury believed the plaintiffs, Dr.

Peterson refused to see them even if their attorney remained in the waiting room during the

consultation. LeClear also testified that Dr. Peterson told her that he did not have any treatment

recommendations for her, when that was the express purpose of the visit. Given this refusal to meet

with the plaintiffs, the jury could have reasonably concluded that this incident indicated that the

city’s reliance on Dr. Peterson’s advice was unreasonable.

       In addition to the evidence regarding Chief Dolan and Dr. Peterson, two incidents involving

other city officials also provided the jury with evidence that retaliatory motives, rather than

reasonable reliance on Dr. Peterson, was driving the city’s decision-making. First, in late April

2002, both plaintiffs were informed that they were going to be terminated. This occurred after they

had been found unfit for duty, but before anyone had provided them with treatment

recommendations. In fact, city official George Childers told Denhof that she was going to be fired

                                                 -19-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

because she had refused treatment. In both cases, the city later back-tracked in order to provide the

plaintiffs with treatment options. The fact that two separate city officials threatened the plaintiffs

with termination (LeClear was notified by a letter from Margaret McCrystal) shows that the city was

proceeding without all the facts, and certainly provided the jury a basis to conclude that the city’s

goal in this entire process was to terminate the plaintiffs in retaliation for their lawsuit.

        The second and more troubling action, or more specifically inaction, by the city was its

failure to respond to the plaintiffs after they submitted reports from their personal doctors on June

14, 2002.     On May 22, the city provided the plaintiffs with Dr. Peterson’s treatment

recommendations and ordered them to advise the city of their intentions to follow or disregard these

recommendations by June 14. Denhof and LeClear followed Dr. Peterson’s advice that they seek

treatment from their personal psychologist, Dr. Mark Kane, and psychiatrist, Dr. Lawrence Probes.

During this period, the plaintiffs each consulted with Drs. Kane and Probes and provided the doctors

copies of Dr. Peterson’s reports.

        In Denhof’s case, Dr. Kane reported to the city that, contrary to Dr. Peterson’s diagnosis,

Denhof did not suffer from a Personality Disorder that rendered her unfit for duty. Dr. Probes

refused to prescribe psychiatric medication for Denhof as Dr. Peterson, a psychologist, had

recommended because she did not fit the criteria for being treated with such medication.

        Dr. Kane also reported that LeClear was “very stable and not dealing with any clinically

diagnosable mental health disorders.” He specifically refuted Dr. Peterson’s diagnosis of a

Personality Disorder and advised the city that there was no “clinical or diagnostic” reason to keep

LeClear off duty.

                                                  -20-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

        Denhof and LeClear submitted the reports of Drs. Kane and Probes concerning each of them

to the city on June 14, 2002. The reports told the city that there was nothing wrong with the

plaintiffs, just as the doctors had previously advised the plaintiffs. At this point, the city had asked

the plaintiffs to advise it of whether they were going to pursue the recommended mental health

treatment and the plaintiffs’ doctors, who they had been referred to by the city’s psychologist, had

told them there was nothing wrong with them. Upon receiving this information, the city did nothing.

There is no evidence they even forwarded the reports from Drs. Probes and Kane to Dr. Peterson for

his review. They did nothing, while plaintiffs remained suspended from work without pay. The city

did not pursue an independent opinion from a third doctor, arrange for a meeting between Dr.

Peterson and Drs. Kane and Probes, or even acknowledge receipt of the new reports and advise the

plaintiffs that the city was standing behind Dr. Peterson. Instead, city officials, including Chief

Dolan, continued operating under the belief that the plaintiffs were refusing treatment. See Dolan

cross, R. 513, 234-40.

        The city ordered the plaintiffs to receive treatment from their own doctors, and when those

doctors reported that there was nothing wrong with them, the city did nothing for the next two and

a half years while the plaintiffs remained suspended without pay. This lack of response provided

a more than sufficient basis for the jury to conclude that the city was not acting out of concern for

its employees, but instead was doing whatever it needed to do to prevent the plaintiffs from returning

to work.

        In light of all of this evidence, we hold that a reasonable jury could have concluded that the

city did not reasonably rely on Dr. Peterson’s recommendation regarding the plaintiffs and was

                                                 -21-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

instead retaliating against the plaintiffs for their claim of discrimination against the city. We

therefore find that the district court erred in entering judgment as a matter of law and abused its

discretion in granting a new trial.

                                          C. Remittitur

       We agree with the district court that $1 million in compensatory damages, exclusive of front

and back pay was excessive, and should be remitted to $350,000. As the district court noted, the

plaintiffs have the option of accepting this reduced compensatory award or electing a new trial.

Brewer v. Uniroyal, Inc., 498 F.2d 973, 977 (6th Cir. 1974).

       A jury verdict should not be remitted “unless it is beyond the maximum damages that the jury

reasonably could find to be compensatory for a party’s loss.” Farber v. Massillon Bd. of Educ., 917

F.2d 1391, 1395 (6th Cir. 1990) (quoting Green v. Francis, 705 F.2d 846, 850 (6th Cir. 1983)). A

court should not reduce an award unless it is: 1) beyond the range supported by proof; 2) so

excessive as to shock the conscience; or 3) the result of mistake. Bickel v. Korean Air Lines Co.,

Ltd., 96 F.3d 151, 156 (6th Cir. 1996). We review the grant of remittitur for abuse of discretion.

       As the district court pointed out, the $1 million damage awards exceeded the amount justified

by the plaintiffs’ evidence. There is no question that the city’s actions caused the plaintiffs

humiliation and mental anguish, but the plaintiffs did not present any evidence of serious or long-

lasting mental injuries. Furthermore, the $1 million awards far exceeded the demands of the

plaintiffs’ own lawyers. In closing arguments, counsel for both Denhof and LeClear asked the jury

to award their clients back pay, front pay and $500,000 in compensatory damages. See Denhof

closing argument, R. 516, 49; LeClear closing argument, R.516, 72. Presumably, the plaintiffs’

                                               -22-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

attorneys requested the amount of damages they believed were supported by the evidence. That

being so, it is difficult to see how remitting an award of two times the amount suggested by

plaintiffs’ own counsel could constitute an abuse of discretion. We therefore affirm the district

court’s decision to remit the plaintiffs’ compensatory awards to $350,000 each.

                                       D. Defendant’s Cross-Appeals

         The city raises six issues on cross-appeal including the summary judgment decision, several

evidentiary matters and the district court’s denial of remittitur for front pay and back pay. We affirm

the district court’s decision on each of these issues.

         First, the city argues that the district court erred in denying its motion for summary

judgment.11 Specifically, the city contends that the court was incorrect in finding that Chief Dolan’s

letters to Dr. Peterson were direct evidence of retaliation. If the court had applied the McDonnell-

Douglas burden shifting framework, the city concludes, it would have found that the plaintiffs could

not establish causal connection or pretext. We agree with the city that Chief Dolan’s letters to Dr.

Peterson did not rise to the level of direct evidence of retaliatory motive, but the plaintiffs did present

sufficient evidence to satisfy the prima facie case (including casual connection), allowing them to

present a triable question to the jury regarding pretext.

         Second, the city argues that the district court erred in denying its motion for a directed verdict

at the close of the evidence. As outlined above, however, we hold that the plaintiffs satisfied their




         11
           To clarify, Judge Miles denied the city’s motion for summary judgment, but Judge Quist conducted the trial
and ruled on post-trial motions.

                                                        -23-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

prima facie burden and presented sufficient evidence suggesting pretext to raise a triable issue of

fact.

        Third, the city argues that the district court erred in ten different evidentiary decisions,

admitting or refusing to admit evidence based on incorrect applications of Federal Rules of Evidence

401 and 403. For instance, the city contends that the district court erred in not allowing it to

introduce evidence of Denhof’s on-the-job deficiencies. The city also argues that the court erred in

allowing plaintiffs to introduce evidence that the city prevented Denhof from transferring her

accumulated paid leave to LeClear and that the city contested LeClear’s request for unemployment

compensation. We do not agree that these decisions by the district court were in error. Further, to

the extent that the plaintiffs mentioned evidence that had been excluded before trial, the admission

constituted harmless error. See Fed. R. Civ. P. 61 (“No error in the admission or exclusion of

evidence . . . is ground for granting a new trial or for setting aside a verdict . . . unless refusal to take

such action appears to the court inconsistent with substantial justice.”).

        Fourth, the city argues that the compensatory damage award of $1 million, which was

subsequently remitted to $350,000, should have been capped at $300,000 pursuant to 42 U.S.C. §

1981a(b)(3)(D). In their complaints, the plaintiffs claimed retaliation in violation of both Title VII

and the Michigan Elliott-Larsen Civil Rights Act against the city. Because the jury’s verdict was

based on both federal and state law claims, the plaintiffs were entitled to elect which statute they

would receive damages under. Since the Michigan statute has no damage caps, the Title VII limits

do not apply. The city’s reliance on Hudson v. Reno, 130 F.3d 1193, 1199-1202 (6th Cir. 1997), is

misplaced. In Hudson, we held that the cumulative recovery for different Title VII claims (e.g.,

                                                    -24-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

discrimination and retaliation) was subject to the cap. The case does not apply to limit recovery of

compensatory damages for violations of state law.

        Finally, the city argues that the district court erred when it refused to reduce the jury awards

for front pay or back pay. We interpret this claim as appealing the lower court’s denial of the

defendant’s motion to remit the plaintiffs’ front pay and back pay awards. J.A. at 153. We review

the district court’s denial of remittitur for abuse of discretion.

        In fashioning the front pay award, the district court ordered that the jury award of $1,276,920

for each plaintiff be paid over time as the plaintiffs would have earned their salaries. This award is

to be offset by any earnings the plaintiffs receive if reinstated by the city or if they find comparable

employment. If either of the plaintiffs dies or becomes incapacitated before the payout of the entire

award, the city is not liable for the balance owed. This approach carefully balances the preferred

equitable remedy of reinstatement, Gutzwiller v. Fenik, 860 F.2d 1317, 1333 (6th Cir. 1988), with

the prospect that the plaintiffs might face future incidents of retaliation if reinstated. The decision

to allow the city to decide whether to reinstate the plaintiffs or pay them the salary they would have

earned is an appropriately crafted equitable remedy. The city contends that the awards amount to

lifetime pay and are unduly speculative, but these arguments are unavailing. We hold that the court’s

denial of remittitur for the front pay award was not an abuse of discretion.

        The city’s argument that the award of back pay was excessive is based on two observations.

First, the city notes that the jury’s award of $223,080 exceeds the $194,480 that each of the plaintiffs

requested from the jury. Secondly, the city argues that the plaintiffs’ figures were not supported by

evidence and should have been considerably lower. Although the difference between the jury award

                                                  -25-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

and the amounts requested by the plaintiffs is curious, we cannot agree that it amounts to an abuse

of discretion. As Denhof argues, both plaintiffs testified that they regularly earned overtime pay, and

the jury’s award could simply reflect an allowance for overtime pay. Also, to the extent that the

figures requested by the plaintiffs overstated the value of their lost benefits, the district court

corrected the error by increasing the back pay setoff amount to reflect the health insurance benefits

each plaintiff received after her pay was stopped.

           For the foregoing reasons, we affirm the decision of the district court, in part, and reverse,

in part.




                                                   -26-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

        ALICE M. BATCHELDER. I respectfully dissent from the majority’s conclusion that the

district court erred in granting the judgment as a matter of law. Based on the entire record, part of

which the majority relates in great detail, I would find - as the district court found - that the plaintiffs

failed to prove causation or pretext.

        Because the Grand Rapids Police Department was a defendant in the state court gender

discrimination and sexual harassment action brought by certain Grand Rapids police officers, Police

Chief Dolan was present for the hearing in that court on the plaintiffs’ motion for a preliminary

injunction, and he personally observed Ms. Denhof’s testimony in that case. As a result of what he

heard and saw, as well as the trial court judge’s conclusions that Ms. Denhof’s claims were simply

not true, Chief Dolan was concerned that Ms. Denhof might not be fit for duty. He met with his

command staff immediately after the court denied the injunction on December 3, 2001, and asked

them to put together the documents and statements from officers on the force detailing Ms. Denhof’s

behavior during recent months. The record shows that Chief Dolan’s staff responded on December

5, 2001, and December 7, 2001. On December 13, Chief Dolan sent a letter to Dr. Peterson,

detailing his concerns and forwarding the documentation of Ms. Denhof’s recent behavior.

        Dr. Peterson’s response included some very specific and worrisome concerns. Specifically,

Dr. Peterson said:

        Based on my reading of the incident on the firing range, it appears that she is
        extremely hostile, and may no longer be capable of following a simple command.
        I know Officer Whalen [the firing range instructor] to be a reasonable, calm and
        gentle person, totally committed to following policies and procedures . . . . His report
        on her behavior is not only credible, but alarming. Also alarming are the comments
        she has made in court while under oath. These are claims that will have to be
        evaluated by the judicial system. Apart from that, whether she can work in an

                                                   -27-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

        environment where she believes her accusations are true is another serious issue, and
        should be evaluated clinically . . . . It appears to me that the question of her fitness
        for duty has been raised not only with her court testimony, but by her behavior on the
        range, and therefore that question needs to be addressed. I have no doubt that there
        are adequate reasons to refer her for a fitness-for-duty evaluation.

The referenced “incident on the firing range” had occurred only a few months earlier, on October

5, 2001, and had involved a series of overtly hostile and insubordinate responses by Ms. Denhof to

the commands of the firing range instructor.

        Chief Dolan’s letter to Dr. Peterson about Ms. LeClear, which was prompted principally by

the report of Dr. Probes, included Ms. LeClear’s own responses on a questionnaire that is part of Dr.

Probes’s report: “Someone is spying on me. Someone is persecuting me. Someone or a group is

plotting to harm me. Someone has placed hidden microphones or cameras to spy on me. (This is

true!) My telephone is taped or bugged. (Don’t know.)”

        Dolan sent to Dr. Peterson not only the information from the plaintiffs’ files that caused him

to seek expert advice on whether the plaintiffs should be evaluated as to their fitness for duty, but

the favorable information from their files as well. The City eventually had both plaintiffs examined

by another psychologist, Dr. Anthony Stone, who concluded that both of them were unfit for duty.

Under these circumstances, I find that the plaintiffs failed to prove causation or pretext.

        I do not find the relatively brief span of time between the plaintiffs’ testimony at the

injunction hearing and Chief Dolan’s suspension of them to be sufficient to establish a causal

connection between the two events. Similarly, I do not find Chief Dolan’s failure to suspend the

plaintiffs sooner to demonstrate insincerity of his professed belief that the plaintiffs were not fit for

duty. In my view, these two conclusions are wholly inconsistent. Although this circuit has held that

                                                  -28-
Nos. 05-1819, 05-1820, 05-1904
Denhof v. City of Grand Rapids

temporal proximity may be evidence of a causal connection between an employee’s protected

conduct and the employer’s allegedly retaliatory action, we have never held that temporal proximity

alone is sufficient to prove causation. See, e.g., Nguyen v. Cleveland, 229 F.3d 559, 566 (6th Cir.

2000) (“[T]emporal proximity alone will not support an inference of retaliatory discrimination when

there is no other compelling evidence.”); Hatchett v. Health Care & Ret. Corp. of Am., 186 Fed.

Appx. 543, 551 (6th Cir. 2006) (“a plaintiff must provide some evidence beyond temporal proximity

to demonstrate a retaliatory causal connection”). In DiCarlo v. Potter, 538 F.3d 408, 422 (6th Cir.

2004), we held that temporal proximity may “constitute indirect evidence of causal connection so

as to create an inference of retaliatory motive” for purposes of establishing a prima facie case, but

we did not hold, and have never held - as the majority opinion does here - that temporal proximity

is “sufficient to establish a causal connection.” In the present case, the only evidence of causation

or pretext is temporal proximity, and that is insufficient.

       Based on my reading of the record in this case, I would affirm district court’s order granting

the defendants’ Rule 50(b) motion for the reasons given by the district court in that order.




                                                 -29-